                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

STRIKE 3 HOLDINGS, LLC,                  )
                                         )
      Plaintiff,                         ) Civil Case No. 1:18-cv-01873-JEJ
                                         )
v.                                       ) Judge John E. Jones, III
                                         )
JOHN DOE, subscriber assigned IP         )
Address 174.55.88.71,                    )
                                         )
      Defendant.                         )
                                         )

                   PLAINTIFF’S VOLUNTARY DISMISSAL
                     WITH PREJUDICE OF JOHN DOE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3

Holdings, LLC hereby gives notice that its claims in this action against Defendant

John Doe, subscriber assigned IP address 174.55.88.71 are voluntarily dismissed

with prejudice.


      Dated: December 14, 2018               Respectfully submitted,

                                             By: /s/ Andrew Bonekemper, Esq.
                                             Andrew Bonekemper, Esq. (84313)
                                             abonekemper@foxrothschild.com
                                             Fox Rothschild LLP
                                             10 Sentry Parkway, Suite 200
                                             P.O. Box 3001
                                             Blue Bell, PA 19422-3001
    Tel: (610) 397-6500
    Fax: (610) 397-0450
    www.foxrothschild.com
    Attorney for Plaintiff




2
